Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on January 19, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 19-24) in the reply filed on 10/26/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 19-24 are rejected under 35 U.S.C. 103 as obvious over Suligoj et al. (“Collector Region Design and Optimization in Horizontal Current Bipolar Transistor HCBT” - 2010)   in view of Applicant Admitted Prior Art (AAPA).

Regarding Claim 19, Suligoj et al. discloses a semiconductor device comprising									a semiconductor substrate of a first conductivity type defining a wafer plane parallel to said semiconductor substrate (Pages 212-213, Section: II HCBT Collector Fabrication; Figs. 1-2 – p type substrate);											a base region and a collector region, wherein said base region and said collector region forming a first metallurgical junction, said first metallurgical junction having a portion that is substantially flat (Pages 212-213, Section: II HCBT Collector Fabrication; Figs. 1-2);			an emitter region forming a second metallurgical junction with said base region, said second metallurgical junction having a portion that substantially flat (Pages 212-213, Section: II HCBT Collector Fabrication; Figs. 1-2);								said flat portion of said first metallurgical junction and said flat portion of said second metallurgical junction are substantially parallel to each other and close an acute angle with said wafer plane (Pages 212-213, Section: II HCBT Collector Fabrication; Figs. 1-2); 				wherein at least a portion of said base region comprises silicon (Pages 212-213, Section: II HCBT Collector Fabrication; Figs. 1-2).								Suligoj et al. does not explicitly disclose wherein at least a portion of said base region comprises silicon-germanium alloy or silicon- germanium-carbon alloy.											However, AAPA, at least implicitly teaches wherein at least a portion of said base region comprises silicon-germanium alloy or silicon- germanium-carbon alloy (Par. 0002-0016; it teaches base region comprising silicon-germanium alloy significantly improves the device performance).							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of AAPA to adapt a semiconductor device comprising wherein at least a portion of said base region of Suligoj et al.  comprises silicon-germanium alloy or silicon- germanium-carbon alloy in order to attain devices with very high cutoff frequency (fT) and very high frequency of oscillations (fmax).

Regarding Claim 20, Suligoj et al., as applied to claim 19, discloses the semiconductor device, further comprising							a first metallic terminal electrically coupled to said base region (Pages 212-213, Section: II HCBT Collector Fabrication; Fig. 1);								a second metallic terminal electrically coupled to said emitter region (Pages 212-213, Section: II HCBT Collector Fabrication; Fig. 1);							a third metallic terminal electrically coupled to said collector region (Pages 212-213, Section: II HCBT Collector Fabrication; Fig. 1).				.

Regarding Claim 21, Suligoj et al., as applied to claim 19, discloses the semiconductor device, wherein									said collector region comprises an n-hill layered structure layer disposed on top of said semiconductor substrate having a top surface and a perimeter in the wafer plane, said n-hill layered structure layer having a base sidewall inclined at an acute angle to said wafer plane along at least a portion of said perimeter on top of said semiconductor substrate, said n-hill layered structure layer having at least one heavily doped or moderately doped layer of a second conductivity type opposite to said first conductivity type and one low doped layer of said second conductivity type, said low doped layer proximal to said top surface, said n-hill layered structure layer forming a third metallurgical junction with said semiconductor substrate (Pages 212-213, Section: II HCBT Collector Fabrication; Fig. 1-4 together with Table 1 – Collector 1 or Collector 2 n-hill implementation scheme);									a collector contact region having said second conductivity type disposed within said at least one n-hill layered structure layer and forming an electrical contact with said n-hill layered structure layers (Pages 212-213, Section: II HCBT Collector Fabrication; Fig. 1-4 together with Table 1;											wherein an emitter region comprising a heavily doped layer of said second conductivity type disposed on an isolating layer and forming a second metallurgical junction with said base region (Pages 212-213, Section: II HCBT Collector Fabrication; Fig. 1-4)..

Regarding Claim 22, Suligoj et al., as applied to claim 21, discloses the semiconductor device, wherein said base region comprises at least one doped layer and is disposed on a portion of said base sidewall and forming said first metallurgical junction (Pages 212-213, Section: II HCBT Collector Fabrication; Fig. 1-4);						a base contact region having said first conductivity type disposed within said base region and forming an electrical contact with said base region (Pages 212-213, Section: II HCBT Collector Fabrication; Fig. 1-4).

Regarding Claim 23, modified Suligoj et al., as applied to claim 21, discloses the semiconductor device, wherein said base region further comprises a heavily doped silicon base contact region of said first conductivity type forming an ohmic contact with said portion of said base region comprising silicon- germanium alloy or silicon-germanium-carbon alloy (Pages 212-213, Section: II HCBT Collector Fabrication; Fig. 1-4 together with AAPA - Par. 0002-0016).

Regarding Claim 24, modified Suligoj et al., as applied to claim 21, discloses the semiconductor device, wherein said heavily doped layer of said second conductivity type is made of a material selected from a group consisting of amorphous silicon, polycrystalline silicon and single crystal silicon (Pages 212-213, Section: II HCBT Collector Fabrication; Fig. 1-4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/03/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812